                               Case 20-12088-MFW                           Doc 1          Filed 09/09/20              Page 1 of 35
Fill in this information to identify the case:

United States Bankruptcy Court for the:
                             District of Delaware
                                          (State)

Case number (If known): _________________________ Chapter 11                                                                                Check if this is an
                                                                                                                                            amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                 04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number
(if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available



1.   Debtor’s name                              Energy Alloys Holdings, LLC


2.   All other names debtor used
     in the last 8 years
     Include any assumed names, trade
     names, and doing business as names




3.   Debtor’s federal Employer
                                                XX-XXXXXXX
     Identification Number (EIN)


4.   Debtor’s address                           Principal place of business                                    Mailing address, if different from principal place
                                                                                                               of business


                                                9450 West Wingfoot Road                                        9450 Pinecroft Drive
                                                Number       Street                                            Number       Street



                                                                                                               P.O. Box 8819
                                                                                                               P.O. Box



                                                Houston                           TX             77041         The Woodlands,                TX            77380
                                                City                              State          Zip Code      City                         State         Zip Code

                                                                                                               Location of principal assets, if different from
                                                                                                               principal place of business

                                                Harris
                                                County
                                                                                                               Number       Street




                                                                                                               City                         State         Zip Code




5.   Debtor’s website (URL)                     https://www.ealloys.com/


6.   Type of debtor                                    Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                                       Partnership (excluding LLP)
                                                       Other. Specify:




Official Form 201                                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    Page 1
Debtor                          CaseLLC
                Energy Alloys Holdings, 20-12088-MFW                        Doc 1        Filed 09/09/20            Page
                                                                                                Case number (if known)  2 of 35
                Name




                                                 A. Check one:
7.    Describe debtor’s business
                                                     Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                     Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                     Railroad (as defined in 11 U.S.C. § 101(44))
                                                     Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                     Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                     Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                                     None of the above


                                                 B. Check all that apply:
                                                     Tax-exempt entity (as described in 26 U.S.C. § 501)
                                                     Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)
                                                     Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                                 C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                    http://www.uscourts.gov/four-digit-national-association-naics-codes
                                                      3311


8.    Under which chapter of the                 Check one:
      Bankruptcy Code is the
      debtor filing?                                 Chapter 7
                                                     Chapter 9
                                                     Chapter 11. Check all that apply:
       A debtor who is a “small                                         The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D),
       business debtor” must check                                      and its aggregate noncontingent liquidated debts (excluding debts owed to
       the first sub-box. A debtor as                                   insiders or affiliates) are less than $2,725,625. If this sub-box is selected,
       defined in § 1182(1) who                                         attach the most recent balance sheet, statement of operations, cash-flow
                                                                        statement, and federal income tax return or if any of these documents do
       elects to proceed under                                          not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
       subchapter V of chapter 11
                                                                        The debtor is a debtor as defined in 11 U.S.C. § 1182(1). Its aggregate
       (whether or not the debtor is a                                  noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
       “small business debtor”) must                                    less than $7,500,000, and it chooses to proceed under Subchapter V of
       check the second sub-box.                                        Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                                        statement of operations, cash-flow statement, and federal income tax return or
                                                                        if any of these documents do not exist, follow the procedure in 11 U.S.C. §
                                                                        1116(1)(B).
                                                                  
                                                                        A plan is being filed with this petition.
                                                                         Acceptances of the plan were solicited prepetition from one or more
                                                                        classes of creditors, in accordance with 11 U.S.C. § 1126(b).
                                                                         The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                        Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                        Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                                        Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                                         The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                        12b-2.
                                                     Chapter 12


9.    Were prior bankruptcy cases                    No
      filed by or against the debtor                 Yes.    District                          When                           Case number
      within the last 8 years?                                                                          MM / DD / YYYY
      If more than 2 cases, attach a separate
                                                             District                          When                           Case number
      list.
                                                                                                        MM / DD / YYYY


10.   Are any bankruptcy cases                       No
      pending or being filed by a                    Yes.    Debtor See Schedule 1                                         Relationship Affiliate
      business partner or an
      affiliate of the debtor?                               District Delaware                                             When          Date hereof
                                                                                                                                         MM / DD / YYYY
      List all cases. If more than 1, attach a
      separate list.                                         Case number, if known


Official Form 201                                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                      Page 2
Debtor                        CaseLLC
              Energy Alloys Holdings, 20-12088-MFW               Doc 1        Filed 09/09/20            Page
                                                                                     Case number (if known)  3 of 35
              Name




11.   Why is the case filed in this   Check all that apply:
      district?                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                          immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                          district.
                                          A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


12.   Does the debtor own or have         No
      possession of any real              Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal
      property that needs                         Why does the property need immediate attention? (Check all that apply.)
      immediate attention?                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                      safety.
                                                      What is the hazard?
                                                      It needs to be physically secured or protected from the weather.
                                                      It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                      attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                      assets or other options).
                                                      Other


                                                  Where is the property?
                                                                              Number          Street




                                                                              City                                  State              ZIP Code


                                                  Is the property insured?
                                                      No
                                                      Yes. Insurance agency

                                                              Contact name

                                                              Phone


          Statistical and administrative information


13.   Debtor’s estimation of          Check one:
      available funds                     Funds will be available for distribution to unsecured creditors.
                                          After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                          creditors.


14.   Estimated number of                 1-49                                       1,000-5,000                          25,001-50,000
      creditors                           50-99                                      5,001-10,000                         50,001-100,000
                                          100-199                                    10,001-25,000                        More than 100,000
                                          200-999
*Consolidated for all Debtors




15.   Estimated assets                    $0-$50,000                                 $1,000,001-$10 million               $500,000,001-$1 billion
                                          $50,001-$100,000                           $10,000,001-$50 million              $1,000,000,001-$10 billion
                                          $100,001-$500,000                          $50,000,001-$100 million             $10,000,000,001-$50 billion
*Consolidated for all Debtors             $500,001-$1 million                        $100,000,001-$500 million            More than $50 billion




Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    Page 3
                                Case 20-12088-MFW                         Doc 1       Filed 09/09/20               Page 4 of 35
 Debtor        Energy Alloys Holdings, LLC                                     Case number (if known)
               Name




16.   Estimated liabilities                 $0-$50,000                          $1,000,001-$10 million             $500,000,001-$1 billion
                                            $50,001-$100,000                    $10,000,001-$50 million            $1,000,000,001-$10 billion
*Consolidated for all Debtors               $100,001-$500,000                   $50,000,001-$100 million           $10,000,000,001-$50 billion
                                            $500,001-$1 million                 $100,000,001-$500 million          More than $50 billion



                 Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines
           up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17.   Declaration and signature The debtor requests relief in accordance with the chapter of title 11, United States Code,
      of authorized                 specified in this petition.
      representative of debtor
                                     I have been authorized to file this petition on behalf of the debtor.

                                     I have examined the information in this petition and have a reasonable belief that the information
                                          is true and correct.

                                     I declare under penalty of perjury that the foregoing is true and correct.

                                        Executed on          09/09/2020
                                                         MM / DD / YYYY



                                            /s/ Bryan Gaston                                      Bryan Gaston
                                                                                                   Printed name
                                            Signature of authorized representative of debtor

                                            Title   Chief Restructuring Officer




18.   Signature of attorney           /s/ Daniel J. DeFranceschi                              Date     09/09/2020
                                            Signature of attorney for debtor                            MM / DD / YYYY




                                     Daniel J. DeFranceschi
                                     Printed name

                                     Richards, Layton & Finger, P.A.
                                     Firm name

                                     920 North King Street
                                     Number         Street

                                     Wilmington                                                         Delaware               19801
                                     City                                                               State                  ZIP Code

                                      (302) 651-7700                                                                   defranceschi@rlf.com
                                     Contact phone                                                                         Email address



                                      2732                                                                                 Delaware
                                     Bar number                                                                            State




 Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                             Page 4
              Case 20-12088-MFW           Doc 1     Filed 09/09/20     Page 5 of 35




                                          SCHEDULE 1

         Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (including the debtor in this chapter
11 case, collectively, the “Debtors”) filed a voluntary petition for relief under chapter 11 of title
11 of the United States Code in the United States Bankruptcy Court for the District of Delaware.
The Debtors have moved for joint administration of their cases with the lead case number
assigned to the chapter 11 case of debtor Energy Alloys Holdings, LLC.

1.     Energy Alloys Holdings, LLC
2.     Energy Alloys, L.L.C.
3.     Energy Alloys Louisiana, LLC
4.     Energy Alloys Canada Holding, L.L.C.
5.     Energy Alloys Services, L.L.C.
6.     Energy Alloys Cayman Holding, L.L.C.
7.     Energy Alloys Mexico Holding Co. - Majority, LLC
8.     Energy Alloys Mexico Holding Co. - Minority, LLC
             Case 20-12088-MFW        Doc 1    Filed 09/09/20     Page 6 of 35




                           ENERGY ALLOYS HOLDINGS, LLC

                                 OFFICER’S CERTIFICATE

                                      September 8, 2020

        The undersigned, being the Chief Restructuring Officer and acting Secretary of Energy
Alloys Holdings, LLC (the “Company”), does hereby certify that: (i) the minutes attached hereto
as Exhibit A (the “Minutes”) accurately reflect the proceedings that occurred during the
September 8, 2020 meeting of the Board of Managers of the Company (the “Board”), (ii) the
resolutions described in the Minutes were duly adopted by the Board in accordance with such
description, and (iii) the Board has authorized, ratified, adopted, confirmed and approved the
Minutes in all respects and has authorized, directed and empowered, in the name and on behalf of
the Company, the undersigned to file such Minutes with the books and records of the Company
and certify such Minutes as and if required.




                                               Bryan Gaston
                                               Chief Restructuring Officer and
                                               Acting Secretary
Case 20-12088-MFW   Doc 1   Filed 09/09/20   Page 7 of 35




                      Exhibit A
                   Case 20-12088-MFW       Doc 1     Filed 09/09/20     Page 8 of 35




                       RESOLUTIONS OF THE BOARD OF MANAGERS
                          OF ENERGY ALLOYS HOLDINGS, LLC

                                         September 8, 2020

        The Board of Managers (the “Board”) of Energy Alloys Holdings, LLC, a Delaware
limited liability company (the “Company”), pursuant to the Delaware Limited Liability Company
Act and the Second Amended and Restated Limited Liability Company Agreement of the
Company, dated as of August 9, 2016 (as amended, amended and restated or otherwise modified
from time to time, the “Operating Agreement”), DOES HEREBY CONSENT to the adoption of,
and DOES HEREBY ADOPT, the following resolutions and the taking of the actions
contemplated thereby as of the date first written above:

                WHEREAS, pursuant to those resolutions, adopted by the Board on August
        13, 2020, the Board has delegated to a special committee of the Board (the “Special
        Committee’) the exclusive power and authority of the Board to explore strategic
        alternatives available to the Company, including, without limitation, changes in the
        capital structure of the Company, a possible financing, refinancing, stock or asset
        sale, merger, acquisition or other business combination, recapitalization,
        restructuring, plan of reorganization or other reorganization (including, without
        limitation, pursuant to chapter 11 of the Bankruptcy Code) or similar transaction
        involving the Company and/or its subsidiaries (any such transaction, a “Possible
        Transaction”);

                WHEREAS, after careful consideration of all facts and circumstances
        relating to a Possible Transaction, the Special Committee has determined that it is
        desirable and in the best interests of the Company, its creditors, and other interested
        parties, and has recommended to the Board, that a petition commencing a chapter
        11 case (the “Chapter 11 Case”) be filed by the Company seeking relief under the
        provisions of chapter 11 of title 11 of the United States Code (the “Bankruptcy
        Code”) in the United States Bankruptcy Court for the District of Delaware (the
        “Bankruptcy Court”) and that the Company undertake related actions;

                WHEREAS, in the judgment of the Board, after consultation with
        management and the Company’s financial, legal, and other advisors, including
        numerous, extensive and vigorous discussions regarding the liabilities and liquidity
        situation of the Company, the short-term and long-term prospects of the Company,
        the restructuring and strategic alternatives available to the Company and the impact
        of the foregoing on the Company’s business and operations, it is desirable and in
        the best interests of the Company, its creditors, and other interested parties that a
        petition commencing the Chapter 11 Case be filed by the Company seeking relief
        under chapter 11 of the Bankruptcy Code in the Bankruptcy Court and that the
        Company undertake related actions;

                WHEREAS, in the judgment of the Board, it is desirable and in the best
        interests of the Company, its creditors, and other interested parties to, in connection
        with the Chapter 11 Case, engage the law firm of Richards, Layton & Finger, P.A.



RLF1 23969162v.1
                   Case 20-12088-MFW        Doc 1       Filed 09/09/20   Page 9 of 35




         (“RL&F”), as attorneys for the Company in the Chapter 11 Case, subject to any
         requisite Bankruptcy Court approval;

                 WHEREAS, in the judgment of the Board, it is desirable and in the best
         interests of the Company, its creditors, and other interested parties to, in connection
         with the Chapter 11 Case, engage the firm of Ankura Consulting Group, LLC
         (“Ankura”), to provide the Company with certain restructuring and interim
         management services, subject to any requisite Bankruptcy Court approval;

                 WHEREAS, in the judgment of the Board, it is desirable and in the best
         interests of the Company, its creditors, and other interested parties to, in connection
         with the Chapter 11 Case, engage Akin Gump Strauss Hauer & Feld LLP (“Akin”),
         as corporate counsel to the Company, subject to any requisite Bankruptcy Court
         approval;

                 WHEREAS, in the judgment of the Board, it is desirable and in the best
         interests of the Company, its creditors, and other interested parties to, in connection
         with the Chapter 11 Case, engage the firm of Moelis & Company (“Moelis”), as
         investment banker for the Company in the Chapter 11 Case, subject to any requisite
         Bankruptcy Court approval;

                 WHEREAS, in the judgment of the Board, it is desirable and in the best
         interests of the Company, its creditors, and other interested parties to, in connection
         with the Chapter 11 Case, engage the firm of Epiq Corporate Restructuring, LLC
         (“Epiq”), as claims and noticing agent and administrative advisor for the Company
         in the Chapter 11 Case, subject to any requisite Bankruptcy Court approval;

                 WHEREAS, in the judgment of the Board, it is desirable and in the best
         interests of the Company, its creditors, and other interested parties to, in connection
         with the Chapter 11 Case, as the Board may deem necessary, (a) borrow funds from,
         provide guaranties to and undertake related financing transactions, including the
         use of cash collateral (collectively, the “Financing Transactions”), with such
         lenders and other parties and on such terms, as reasonably necessary, for the
         continuing conduct of the business and affairs of the Company, including the
         successful prosecution of the Company’s Chapter 11 Case; and (b) pay related fees
         and grant security interests in and liens upon some, all or substantially all of the
         Company’s assets, as may be deemed necessary, in connection with such Financing
         Transactions; and

                 WHEREAS, the Board has recommended to the Class B Members
         constituting the Class B Majority (as defined in the Operating Agreement), and the
         Class B Members constituting the Class B Majority have approved, that a petition
         commencing the Chapter 11 Case be filed by the Company seeking relief under
         chapter 11 of the Bankruptcy Code in the Bankruptcy Court;




                                                    2
RLF1 23969162v.1
                   Case 20-12088-MFW       Doc 1       Filed 09/09/20   Page 10 of 35




                  NOW THEREFORE BE IT RESOLVED, that the Company shall be, and
         hereby is, authorized and directed to: (a) file a voluntary petition (the “Petition”)
         for relief under chapter 11 of the Bankruptcy Code in the Bankruptcy Court and (b)
         perform any and all such acts as are reasonable, advisable, expedient, convenient,
         proper or necessary to effect the foregoing; and it be further

                 RESOLVED, that Bryan M. Gaston and each of the other officers of the
         Company or members of the Board (each individually, an “Authorized Person”
         and collectively, the “Authorized Persons”) shall be, and each of them, acting
         alone, hereby is, authorized and empowered on behalf of and in the name of the
         Company to: (a) verify and execute the Petition, as well as all other ancillary
         documents, and file, or cause to be filed with the Bankruptcy Court, the Petition
         and make or cause to be made, prior to execution thereof, any modifications to the
         Petition or ancillary documents as any such Authorized Person, in such person’s
         discretion, deems necessary or desirable to carry out the intent and accomplish the
         purposes of these resolutions (the approval of which to be conclusively established
         by the execution thereof by such Authorized Person); (b) verify, execute and file or
         cause to be filed all petitions, schedules, lists, motions, applications and other
         papers or documents (including authorization to incur debtor-in-possession
         indebtedness, to enter into debtor-in-possession loan agreements and related
         documents, to obtain the right to use cash collateral or to enter into any agreements
         and documents related to the use of cash collateral) necessary or desirable in
         connection with the foregoing; and (c) verify and execute or cause to be executed
         any and all other documents necessary or appropriate in connection therewith in
         such form or forms as any such Authorized Person may approve (the approval of
         which to be conclusively established by the execution thereof by or at the direction
         of such Authorized Person); and it be further

                 RESOLVED, that the Authorized Persons of the Company shall be, and
         each of them, acting alone, hereby is, authorized and empowered to retain, on behalf
         of the Company: (a) RL&F, as attorneys for the Company; (b) Ankura, to provide
         the Company with certain restructuring and interim management services; (c) Akin,
         as corporate counsel for the Company; (d) Moelis, as investment banker for the
         Company; (e) Epiq, as claims and noticing agent and administrative advisor for the
         Company; and (f) such additional professionals, including attorneys, accountants,
         consultants or brokers, in each case as in such person’s or persons’ judgment may
         be necessary or desirable in connection with the Chapter 11 Case and other related
         matters, on such terms as such person or persons shall approve; and, in connection
         therewith, each Authorized Person be, and hereby is, authorized and directed to
         execute appropriate retention agreements, pay appropriate retainers prior to and
         after the filing of the Petition, and cause to be filed an appropriate application for
         authority to retain the services of such professionals; and it be further

                 RESOLVED, that the Company shall be, and hereby is, authorized to: (a)
         enter into Financing Transactions and any documents related thereto, as may be
         deemed necessary or appropriate by such Authorized Person (such approval to be


                                                   3
RLF1 23969162v.1
                   Case 20-12088-MFW       Doc 1       Filed 09/09/20    Page 11 of 35




         conclusively evidenced by the execution thereof or taking of such action by such
         Authorized Person); and (b) pay related fees and grant security interests in and liens
         upon, some, all or substantially all of the Company’s assets, as may be deemed
         necessary by any one or more of the Authorized Persons in connection with such
         Financing Transactions; and it be further

                  RESOLVED that any of the Authorized Persons and any employees or
         agents (including counsel) designated by or directed by such person, be, and each
         hereby is, authorized and empowered to cause the Company and such of its
         affiliates as management deems appropriate to enter into, execute, deliver, certify,
         file, record, and perform under such documents, and to take such other actions, as
         in the judgment of such person shall be or become necessary, proper, and desirable
         to prosecute to a successful completion of the Chapter 11 Case, to effectuate the
         restructuring of the Company’s debt, other obligations, organizational form and
         structure, and ownership of the Company consistent with the foregoing resolutions,
         and to carry out and put into effect the purposes of the foregoing resolutions, and
         the transactions contemplated by these resolutions, their authority thereunto to be
         evidenced by the taking of such actions; and it be further

                 RESOLVED, that the Company, and each Authorized Person, on behalf of
         the Company on behalf of each of the entities listed on Schedule 1 hereto (the
         “Subsidiaries”) for which the Company is the direct or indirect parent thereof, shall
         be, and hereby is, authorized and directed to cause each of the Subsidiaries to file a
         voluntary petition commencing a chapter 11 case under the provisions of chapter
         11 of the Bankruptcy Code in the Bankruptcy Court; and it be further

                 RESOLVED, that in addition to the specific authorizations heretofore
         conferred upon the Authorized Persons, each of the Authorized Persons or their
         designees shall be, and each of them, acting alone, hereby is, authorized, directed
         and empowered, in the name of and on behalf of the Company, to take or cause to
         be taken any and all such further actions, to execute and deliver any and all such
         agreements, certificates, instruments and other documents and to pay all expenses,
         including filing fees, in each case as in such Authorized Person’s or Authorized
         Persons’ judgment shall be necessary or desirable in order to fully carry out the
         intent and accomplish the purposes of the resolutions adopted herein; and it be
         further

                 RESOLVED, that any and all acts taken and any and all certificates,
         instruments, agreements or other documents executed for or on behalf of the
         Company by any Authorized Person prior to the adoption of the foregoing
         resolutions with regard to any of the transactions, actions, certificates, instruments,
         agreements or other documents authorized or approved by the foregoing resolutions
         be, and they hereby are, ratified, confirmed, adopted and approved.




                                                   4
RLF1 23969162v.1
               Case 20-12088-MFW      Doc 1   Filed 09/09/20   Page 12 of 35




                                        Schedule 1

                                        Subsidiaries


    1.   Energy Alloys, L.L.C.
    2.   Energy Alloys Louisiana, LLC
    3.   Energy Alloys Canada Holding, L.L.C.
    4.   Energy Alloys Services, L.L.C.,
    5.   Energy Alloys Cayman Holding, L.L.C.
    6.   Energy Alloys Mexico Holding Co. Majority, LLC
    7.   Energy Alloys Mexico Holding Co. Minority, LLC




RLF1 23969162v.1
                   Case 20-12088-MFW      Doc 1    Filed 09/09/20      Page 13 of 35




                                 WRITTEN CONSENT OF
                                      MEMBERS
                                         OF
                             ENERGY ALLOYS HOLDINGS, LLC

                                        September 8, 2020

        The undersigned, being Class B Members of Energy Alloys Holdings, LLC, a Delaware
limited liability company (the “Company”), holding a majority of the Class B Units, pursuant to
the Delaware Limited Liability Company Act and, inter alia, Sections 3.4(e) and 3.5 of the Second
Amended and Restated Limited Liability Company Agreement of the Company, dated as of
August 9, 2016 (as amended, amended and restated or otherwise modified from time to time, the
“Operating Agreement”), DO HEREBY CONSENT to the adoption of, and DO HEREBY
ADOPT, the following resolutions and the taking of the actions contemplated thereby, which
resolutions shall be deemed to be adopted as of the date first written above and shall have the same
force and effect as if such resolutions were adopted at a duly convened meeting held for such
purpose. Capitalized terms used herein but not otherwise defined herein shall have the respective
meanings ascribed to such terms as set forth in the Operating Agreement.

       WHEREAS, pursuant to the Operating Agreement, including, inter alia, Section 3.5(a)(iii)
of the Operating Agreement, the affirmative consent of a Class B Majority is required for the
Company to effectuate any liquidation, dissolution, wind up or Bankruptcy Event (as defined in
the Operating Agreement);

        WHEREAS, after having considered the advice and recommendations of the Board of the
Mangers of the Company (the “Board”), in the judgment of the Class B Members constituting the
Class B Majority, it is desirable and in the best interests of the Company, its creditors, and other
interested parties that a petition commencing a chapter 11 case (the “Chapter 11 Case”) be filed
by the Company seeking relief under the provisions of chapter 11 of title 11 of the United States
Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”) and that the Company undertake related actions; and

        WHEREAS, in the judgment of the Class B Members constituting the Class B Majority, it
is desirable and in the best interests of the Company, its creditors, and other interested parties to,
in connection with the Chapter 11 Case, as the Board may deem necessary, (a) borrow funds from,
provide guaranties to and undertake related financing transactions, including the use of cash
collateral (collectively, the “Financing Transactions”), with such lenders and other parties and
on such terms, as reasonably necessary, for the continuing conduct of the business and affairs of
the Company, including the successful prosecution of the Company’s Chapter 11 Case; and (b)
pay related fees and grant security interests in and liens upon some, all or substantially all of the
Company’s assets, as may be deemed necessary, in connection with such Financing Transactions;

                 NOW THEREFORE BE IT RESOLVED, that the Class B Majority hereby
         affirmatively consents to the (a) filing of voluntary petition (the “Petition”) for
         relief under chapter 11 of the Bankruptcy Code in the Bankruptcy Court and (b)
         performance of any and all such acts as are reasonable, advisable, expedient,



RLF1 23969248v.1
                   Case 20-12088-MFW      Doc 1       Filed 09/09/20   Page 14 of 35




         convenient, proper or necessary to effect the foregoing, in each case, by the
         Company; and it be further

                 RESOLVED, that the Class B Majority hereby affirmatively consents to
         such actions that Bryan M. Gaston and each of the other officers of the Company
         or members of the Board (each individually, an “Authorized Person” and
         collectively, the “Authorized Persons”) may take on behalf of and in the name of
         the Company to: (a) verify and execute the Petition, as well as all other ancillary
         documents, and file, or cause to be filed with the Bankruptcy Court, the Petition
         and make or cause to be made, prior to execution thereof, any modifications to the
         Petition or ancillary documents as any such Authorized Person, in such person’s
         discretion, deems necessary or desirable to carry out the intent and accomplish the
         purposes of these resolutions (the approval of which to be conclusively established
         by the execution thereof by such Authorized Person); (b) verify, execute and file or
         cause to be filed all petitions, schedules, lists, motions, applications and other
         papers or documents (including authorization to incur debtor-in-possession
         indebtedness, to enter into debtor-in-possession loan agreements and related
         documents, to obtain the right to use cash collateral or to enter into any agreements
         and documents related to the use of cash collateral) necessary or desirable in
         connection with the foregoing; and (c) verify and execute or cause to be executed
         any and all other documents necessary or appropriate in connection therewith in
         such form or forms as any such Authorized Person may approve (the approval of
         which to be conclusively established by the execution thereof by or at the direction
         of such Authorized Person); and it be further

                 RESOLVED, that the Class B Member hereby affirmatively consents to: (a)
         the entrance into Financing Transactions and any documents related thereto, as may
         be deemed necessary or appropriate by such Authorized Person (such approval to
         be conclusively evidenced by the execution thereof or taking of such action by such
         Authorized Person); and (b) the payment of related fees and grant security interests
         in and liens upon, some, all or substantially all of the Company’s assets, as may be
         deemed necessary by any one or more of the Authorized Persons in connection with
         such Financing Transactions, in each case, by the Company, to the extent deemed
         necessary by the Board; and it be further

                  RESOLVED, that the Class B Member hereby affirmatively consents to the
         Company, and each Authorized Person, on behalf of the Company on behalf of
         each of the entities listed on Schedule 1 hereto (the “Subsidiaries”) for which the
         Company is the direct or indirect parent thereof, causing each of the Subsidiaries
         to file a voluntary petition commencing a chapter 11 case under the provisions of
         chapter 11 of the Bankruptcy Code in the Bankruptcy Court; and it be further

                 RESOLVED, that the Class B Member hereby affirmatively consents to any
         and all acts taken and any and all certificates, instruments, agreements or other
         documents executed for or on behalf of the Company by any Authorized Person
         prior to the adoption of the foregoing resolutions with regard to any of the


                                                  2
RLF1 23969248v.1
                   Case 20-12088-MFW       Doc 1       Filed 09/09/20   Page 15 of 35




         transactions, actions, certificates, instruments, agreements or other documents
         authorized or approved by the foregoing resolutions.

                   This Written Consent may be executed in one or more counterparts.



                                       [Signature page follows]




                                                   3
RLF1 23969248v.1
              Case 20-12088-MFW         Doc 1     Filed 09/09/20     Page 16 of 35




          IN WITNESS WHEREOF, the undersigned, being the Class B Members constituting the
Class B Majority, have consented to the actions set forth in this Written Consent as of the date
first set forth above.

                                  CLASS B MEMBERS:


                                  GSO CSOMF Energy Alloys, Inc.


                                  ______________________________
                                  Name: ________________________
                                          Marisa Beeney
                                  Title: ________________________
                                          Authorized Person



                                  Blackstone / GSO Capital Solutions Fund LP
                                  By: Blackstone / GSO Capital Solutions Associates LLC,
                                  its General Partner


                                  ______________________________
                                  Name: ________________________
                                          Marisa Beeney
                                  Title: ________________________
                                          Authorized Person




        Signature Page to Written Consent of Class B Members of Energy Alloys Holdings, LLC
                   Case 20-12088-MFW   Doc 1   Filed 09/09/20   Page 17 of 35




                                         Schedule 1

                                        Subsidiaries


    1.   Energy Alloys, L.L.C.
    2.   Energy Alloys Louisiana, LLC
    3.   Energy Alloys Canada Holding, L.L.C.
    4.   Energy Alloys Services, L.L.C.,
    5.   Energy Alloys Cayman Holding, L.L.C.
    6.   Energy Alloys Mexico Holding Co. Majority, LLC
    7.   Energy Alloys Mexico Holding Co. Minority, LLC




RLF1 23969248v.1
             Case 20-12088-MFW          Doc 1    Filed 09/09/20     Page 18 of 35




                            ENERGY ALLOYS HOLDINGS, LLC

          CERTIFICATE OF THE SOLE MEMBER OF THE SPECIAL COMMITTEE

                                        September 8, 2020

        The undersigned, being the sole member of the Special Committee (the “Special
Committee”) of the Board of Managers (the “Board”) of Energy Alloys Holdings, LLC (the
“Company”), does hereby certify that: (i) the minutes attached hereto as Exhibit A (the “Minutes”)
accurately reflect the proceedings that occurred during the September 8, 2020 meeting of Special
Committee, (ii) the resolutions described in the Minutes were duly adopted by the Special
Committee in accordance with such description, and (iii) the Special Committee has authorized,
ratified, adopted, confirmed and approved the Minutes in all respects and such minutes shall be filed
by the undersigned with the books and records of the Special Committee.




                                                 Patrick Bartels
                                                 Sole Member of the Special Committee
Case 20-12088-MFW   Doc 1   Filed 09/09/20   Page 19 of 35




                      Exhibit A
                   Case 20-12088-MFW        Doc 1    Filed 09/09/20      Page 20 of 35




                       RESOLUTIONS OF THE SPECIAL COMMITTEE
                           OF THE BOARD OF MANAGERS OF
                           ENERGY ALLOYS HOLDINGS, LLC

                                          September 8, 2020

        The Special Committee (“Special Committee”) of the Board of Managers (the “Board”)
of Energy Alloys Holdings, LLC, a Delaware limited liability company (the “Company”), pursuant
to the Delaware Limited Liability Company Act and the Second Amended and Restated Limited
Liability Company Agreement of the Company, dated as of August 9, 2016 (as amended, amended
and restated or otherwise modified from time to time, the “Operating Agreement”), DOES
HEREBY CONSENT to the adoption of, and DOES HEREBY ADOPT, the following resolutions
and the taking of the actions contemplated thereby as of the date first written above:

                 WHEREAS, pursuant to those resolutions, adopted by the Board on August
         13, 2020, the Board has delegated to the Special Committee the exclusive power
         and authority of the Board to explore strategic alternatives available to the
         Company, including, without limitation, changes in the capital structure of the
         Company, a possible financing, refinancing, stock or asset sale, merger, acquisition
         or other business combination, recapitalization, restructuring, plan of
         reorganization or other reorganization (including, without limitation, pursuant to
         chapter 11 of the Bankruptcy Code) or similar transaction involving the Company
         and/or its subsidiaries (any such transaction, a “Possible Transaction”);

                 WHEREAS, after careful consideration of all facts and circumstances
         relating to a Possible Transaction and consultation with management and the
         Company’s financial, legal, and other advisors, including numerous, extensive and
         vigorous discussions regarding the liabilities and liquidity situation of the
         Company, the short-term and long-term prospects of the Company, the
         restructuring and strategic alternatives available to the Company and the impact of
         the foregoing on the Company’s business and operations, the Special Committee
         has determined that it is desirable and in the best interests of the Company, its
         creditors, and other interested parties, and has recommended to the Board, that a
         petition commencing a chapter 11 case (the “Chapter 11 Case”) be filed by the
         Company seeking relief under the provisions of chapter 11 of title 11 of the United
         States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for
         the District of Delaware (the “Bankruptcy Court”) and that the Company undertake
         related actions;

                 WHEREAS, in the judgment of the Special Committee, it is desirable and
         in the best interests of the Company, its creditors, and other interested parties to, in
         connection with the Chapter 11 Case, engage the law firm of Richards, Layton &
         Finger, P.A. (“RL&F”), as attorneys for the Company in the Chapter 11 Case,
         subject to any requisite Bankruptcy Court approval;

                 WHEREAS, in the judgment of the Special Committee, it is desirable and
         in the best interests of the Company, its creditors, and other interested parties to, in


RLF1 23969218v.1
                   Case 20-12088-MFW        Doc 1       Filed 09/09/20   Page 21 of 35




         connection with the Chapter 11 Case, engage the firm of Ankura Consulting Group,
         LLC (“Ankura”), to provide the Company with certain restructuring and interim
         management services, subject to any requisite Bankruptcy Court approval;

                 WHEREAS, in the judgment of the Special Committee, it is desirable and
         in the best interests of the Company, its creditors, and other interested parties to, in
         connection with the Chapter 11 Case, engage Akin Gump Strauss Hauer & Feld
         LLP (“Akin”), as corporate counsel to the Company, subject to any requisite
         Bankruptcy Court approval;

                 WHEREAS, in the judgment of the Special Committee, it is desirable and
         in the best interests of the Company, its creditors, and other interested parties to, in
         connection with the Chapter 11 Case, engage the firm of Moelis & Company
         (“Moelis”), as investment banker for the Company in the Chapter 11 Case, subject
         to any requisite Bankruptcy Court approval;

                 WHEREAS, in the judgment of the Special Committee, it is desirable and
         in the best interests of the Company, its creditors, and other interested parties to, in
         connection with the Chapter 11 Case, engage the firm of Epiq Corporate
         Restructuring, LLC (“Epiq”), as claims and noticing agent and administrative
         advisor for the Company in the Chapter 11 Case, subject to any requisite
         Bankruptcy Court approval;

                 WHEREAS, in the judgment of the Special Committee, it is desirable and
         in the best interests of the Company, its creditors, and other interested parties to, in
         connection with the Chapter 11 Case, as the Board may deem necessary, (a) borrow
         funds from, provide guaranties to and undertake related financing transactions,
         including the use of cash collateral (collectively, the “Financing Transactions”),
         with such lenders and other parties and on such terms, as reasonably necessary, for
         the continuing conduct of the business and affairs of the Company, including the
         successful prosecution of the Company’s Chapter 11 Case; and (b) pay related fees
         and grant security interests in and liens upon some, all or substantially all of the
         Company’s assets, as may be deemed necessary, in connection with such Financing
         Transactions;

                WHEREAS, the Special Committee has recommended to the Board that the
         Board recommend to the Class B Members constituting the Class B Majority (as
         defined in the Operating Agreement) that a petition commencing the Chapter 11
         Case be filed by the Company seeking relief under chapter 11 of the Bankruptcy
         Code in the Bankruptcy Court; and

                 WHEREAS, on the advice, and at the direction, of the Special Committee,
         the Board has recommended to the Class B Members constituting the Class B
         Majority (as defined in the Operating Agreement), and the Class B Members
         constituting the Class B Majority have approved, that a petition commencing the



                                                    2
RLF1 23969218v.1
                   Case 20-12088-MFW       Doc 1       Filed 09/09/20   Page 22 of 35




         Chapter 11 Case be filed by the Company seeking relief under chapter 11 of the
         Bankruptcy Code in the Bankruptcy Court;

                  NOW THEREFORE BE IT RESOLVED, that the Company shall be, and
         hereby is, authorized and directed to: (a) file a voluntary petition (the “Petition”)
         for relief under chapter 11 of the Bankruptcy Code in the Bankruptcy Court and (b)
         perform any and all such acts as are reasonable, advisable, expedient, convenient,
         proper or necessary to effect the foregoing; and it be further

                 RESOLVED, that Bryan M. Gaston and each of the other officers of the
         Company or members of the Board (each individually, an “Authorized Person”
         and collectively, the “Authorized Persons”) shall be, and each of them, acting
         alone, hereby is, authorized and empowered on behalf of and in the name of the
         Company to: (a) verify and execute the Petition, as well as all other ancillary
         documents, and file, or cause to be filed with the Bankruptcy Court, the Petition
         and make or cause to be made, prior to execution thereof, any modifications to the
         Petition or ancillary documents as any such Authorized Person, in such person’s
         discretion, deems necessary or desirable to carry out the intent and accomplish the
         purposes of these resolutions (the approval of which to be conclusively established
         by the execution thereof by such Authorized Person); (b) verify, execute and file or
         cause to be filed all petitions, schedules, lists, motions, applications and other
         papers or documents (including authorization to incur debtor-in-possession
         indebtedness, to enter into debtor-in-possession loan agreements and related
         documents, to obtain the right to use cash collateral or to enter into any agreements
         and documents related to the use of cash collateral) necessary or desirable in
         connection with the foregoing; and (c) verify and execute or cause to be executed
         any and all other documents necessary or appropriate in connection therewith in
         such form or forms as any such Authorized Person may approve (the approval of
         which to be conclusively established by the execution thereof by or at the direction
         of such Authorized Person); and it be further

                 RESOLVED, that the Authorized Persons of the Company shall be, and
         each of them, acting alone, hereby is, authorized and empowered to retain, on behalf
         of the Company: (a) RL&F, as attorneys for the Company; (b) Ankura, to provide
         the Company with certain restructuring and interim management services; (c) Akin,
         as corporate counsel for the Company; (d) Moelis, as investment banker for the
         Company; (e) Epiq, as claims and noticing agent and administrative advisor for the
         Company; and (f) such additional professionals, including attorneys, accountants,
         consultants or brokers, in each case as in such person’s or persons’ judgment may
         be necessary or desirable in connection with the Chapter 11 Case and other related
         matters, on such terms as such person or persons shall approve; and, in connection
         therewith, each Authorized Person be, and hereby is, authorized and directed to
         execute appropriate retention agreements, pay appropriate retainers prior to and
         after the filing of the Petition, and cause to be filed an appropriate application for
         authority to retain the services of such professionals; and it be further



                                                   3
RLF1 23969218v.1
                   Case 20-12088-MFW       Doc 1       Filed 09/09/20    Page 23 of 35




                 RESOLVED, that the Company shall be, and hereby is, authorized to: (a)
         enter into Financing Transactions and any documents related thereto, as may be
         deemed necessary or appropriate by such Authorized Person (such approval to be
         conclusively evidenced by the execution thereof or taking of such action by such
         Authorized Person); and (b) pay related fees and grant security interests in and liens
         upon, some, all or substantially all of the Company’s assets, as may be deemed
         necessary by any one or more of the Authorized Persons in connection with such
         Financing Transactions; and it be further

                  RESOLVED that any of the Authorized Persons and any employees or
         agents (including counsel) designated by or directed by such person, be, and each
         hereby is, authorized and empowered to cause the Company and such of its
         affiliates as management deems appropriate to enter into, execute, deliver, certify,
         file, record, and perform under such documents, and to take such other actions, as
         in the judgment of such person shall be or become necessary, proper, and desirable
         to prosecute to a successful completion of the Chapter 11 Case, to effectuate the
         restructuring of the Company’s debt, other obligations, organizational form and
         structure, and ownership of the Company consistent with the foregoing resolutions,
         and to carry out and put into effect the purposes of the foregoing resolutions, and
         the transactions contemplated by these resolutions, their authority thereunto to be
         evidenced by the taking of such actions; and it be further

                 RESOLVED, that the Company, and each Authorized Person, on behalf of
         the Company on behalf of each of the entities listed on Schedule 1 hereto (the
         “Subsidiaries”) for which the Company is the direct or indirect parent thereof, shall
         be, and hereby is, authorized and directed to cause each of the Subsidiaries to file a
         voluntary petition commencing a chapter 11 case under the provisions of chapter
         11 of the Bankruptcy Code in the Bankruptcy Court; and it be further

                 RESOLVED, that in addition to the specific authorizations heretofore
         conferred upon the Authorized Persons, each of the Authorized Persons or their
         designees shall be, and each of them, acting alone, hereby is, authorized, directed
         and empowered, in the name of and on behalf of the Company, to take or cause to
         be taken any and all such further actions, to execute and deliver any and all such
         agreements, certificates, instruments and other documents and to pay all expenses,
         including filing fees, in each case as in such Authorized Person’s or Authorized
         Persons’ judgment shall be necessary or desirable in order to fully carry out the
         intent and accomplish the purposes of the resolutions adopted herein; and it be
         further

                 RESOLVED, that any and all acts taken and any and all certificates,
         instruments, agreements or other documents executed for or on behalf of the
         Company by any Authorized Person prior to the adoption of the foregoing
         resolutions with regard to any of the transactions, actions, certificates, instruments,
         agreements or other documents authorized or approved by the foregoing resolutions
         be, and they hereby are, ratified, confirmed, adopted and approved.


                                                   4
RLF1 23969218v.1
                   Case 20-12088-MFW   Doc 1   Filed 09/09/20   Page 24 of 35




                                         Schedule 1

                                        Subsidiaries


    1.   Energy Alloys, L.L.C.
    2.   Energy Alloys Louisiana, LLC
    3.   Energy Alloys Canada Holding, L.L.C.
    4.   Energy Alloys Services, L.L.C.,
    5.   Energy Alloys Cayman Holding, L.L.C.
    6.   Energy Alloys Mexico Holding Co. Majority, LLC
    7.   Energy Alloys Mexico Holding Co. Minority, LLC




RLF1 23969218v.1
                                 Case 20-12088-MFW                   Doc 1       Filed 09/09/20                Page 25 of 35




Fill in this information to identify the case:

Debtor name:        Energy Alloys Holdings, LLC
United States Bankruptcy Court for the: District of Delaware
                                                                     (State)
Case number (If known):

                                                                                                                                             ☐ Check if this is an
                                                                                                                                             amended filing


Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30
Largest Unsecured Claims and Are Not Insiders                 12/15

A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
largest unsecured claims.
*Consolidated List for all Debtors


Name of creditor and complete         Name, telephone number, and email         Nature of the    Indicate if      Amount of unsecured claim
mailing address, including zip code   address of creditor contact               claim (for       claim is         If the claim is fully unsecured, fill in only unsecured
                                                                                example, trade   contingent,      claim amount. If claim is partially secured, fill in total
                                                                                debts, bank      unliquidated,    claim amount and deduction for value of collateral or
                                                                                loans,           or disputed      setoff to calculate unsecured claim.
                                                                                professional                      Total claim, if      Deduction for        Unsecured
                                                                                services, and                     partially            value of             claim
                                                                                government                        secured              collateral or
                                                                                contracts)                                             setoff
      SEAH STEEL AMERICA              CONTACT: ALEXANDER G SUTTON III, CO          TRADE             C, U, D                                               $2,642,603.21
1     20445 STATE HIGHWAY 249         PHONE: 1-949-655-8000                      VENDOR, AP
      SUITE 490                       ANDY@SEAHUSA.COM;
      HOUSTON, TX 77070               DHAN@SEAH.GLOBAL;
                                      JHLEE@SEAHUSA.COM;
                                      GENELEE@SEAHUSA.COM;
                                      JLEE@SEAHUSA.COM;
                                      CJEON@JEONPARKLAW.COM
                                      (COUNSEL)
      3 WATERWAY HOLDINGS             CONTACT: JASON KANG                        LANDLORD,           C, U, D                                                 $691,763.00
2     LLC                             PHONE: 1-832-442-2200                      REAL ESTATE
      TWO HUGHES LANDING              ROBIN.PARKER@HOWARDHUGHES.COM;                LEASE
      1790 HUGHES LANDING             LAURA.MANNING@HOWARDHUGHES.CO
      BLVD.,                          M;
      SUITE 650                       JIM.CARMAN@HOWARDHUGHES.COM
      THE WOODLANDS, TX
      77380
      ALVAREZ & MARSAL                CONTACT: STEVEN LINDSEY                      TRADE                                                                     $538,343.00
3     600 MADISON AVENUE              PHONE: 1-212-759-4433                      VENDOR, AP
      8TH FLOOR                       CHALL@ALVAREZANDMARSAL.COM
      NEW YORK, NY 10022

      LIBERTY SPECIALITY STEEL        CONTACT: SANJEEV GUPTA                       TRADE                                                                     $522,725.86
4     7 FOX VALLEY WAY,               PHONE: +44 333 015 3100                    VENDOR, AP
      STOCKSBRIDGE                    CAHEL.FERGUSON@SPECIALITYUK.COM;
      SHEFFIELD S36 2JA               CRAIG.CHAPPELL@KEEBLES.COM
      UNITED KINGDOM                  (COUNSEL)




Official Form 204                            List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                    Page 1
                                 Case 20-12088-MFW                   Doc 1       Filed 09/09/20                Page 26 of 35



Name of creditor and complete         Name, telephone number, and email         Nature of the    Indicate if      Amount of unsecured claim
mailing address, including zip code   address of creditor contact               claim (for       claim is         If the claim is fully unsecured, fill in only unsecured
                                                                                example, trade   contingent,      claim amount. If claim is partially secured, fill in total
                                                                                debts, bank      unliquidated,    claim amount and deduction for value of collateral or
                                                                                loans,           or disputed      setoff to calculate unsecured claim.
                                                                                professional                      Total claim, if      Deduction for        Unsecured
                                                                                services, and                     partially            value of             claim
                                                                                government                        secured              collateral or
                                                                                contracts)                                             setoff
      FORTIS ALLIANCE                 CONTACT: YUKI MATSUNAGA                      TRADE                                                                     $271,607.98
5     1155 DAIRY ASHFORD              PHONE: 1-281-617-3888                      VENDOR, AP
      SUITE 208                       MUSTAFA@FORTISALLIANCE.COM;
      HOUSTON, TX 77079               YUKI@FORTISALLIANCE.COM
      TMK ARTROM, S.A.                CONTACT: ADRIAN POPESCU                      TRADE                                                                     $233,802.63
6     10713 W SAM HOUSTON             PHONE: 1-346-206-3790                      VENDOR, AP
      PKWY N                          MIKE.CHRISTOPHER@TMKIS.COM;
      SUITE 380                       ADRIAN.POPESCU@TMKARTROM.EU;
      HOUSTON, TX 77064               LEON.WILLIAMS@TMKIS.COM;
                                      FLORIN.FILEA@TMK-IS.COM
      TREK METALS INC.                CONTACT: HUGO SCALA                          TRADE                                                                     $157,400.22
7     5221 N. O’CONNOR BLVD.          PHONE: 1-972-331-9570                      VENDOR, AP
      SUITE 750                       MATT@TREK-METALS.COM;
      IRVING, TX 75039                DERRICK@TREKMETALS.COM
      FRISA METALS LLC                CONTACT: BOYD ADAMS                          TRADE                                                                     $129,766.49
8     8350 ASHLANE WAY,               PHONE: 1-832-246-8801                      VENDOR, AP
      SUITE 202                       AALVAREZ@FRISA.COM;
      THE WOODLANDS, TX               MGUEVARA@FRISA.COM;
      77382                           PCHAPMAN@PCHAPMANLA
                                      W.COM (COUNSEL)
      PENTAGON FREIGHT                CONTACT: LES WATSON                          TRADE                                                                     $122,802.65
9
      SERVICES, INC                   PHONE: 1-281-209-8800                      VENDOR, AP
      1211 E RICHEY RD                LES.WATSON@PENTAGONFREIGHT.COM;
      HOUSTON, TX 77073               ASHLEY.TAYLOR@PENTAGONFREIGHT.CO
                                      M
      HDH INSTRUMENTS CORP            CONTACT: GREG HOVAS                          TRADE                                                                     $116,552.56
10
      3166 HWY. 359                   PHONE: 1-281-375-6835                      VENDOR, AP
      PATTISON, TX 77466              GHOVAS@HDHINST.COM;
                                      MCKITZMAN@HDHINST.COM
      TRIPLE-S TUBE SUPPLY, LP        CONTACT: GARY W. STEIN                      CONTRACT                         $536,166.00          $423,450.00          $112,716.00
11    6000 JENSEN DRIVE               PHONE: 1-713-354-4126                     COUNTERPARTY
      HOUSTON, TX 77026               GARY.W.STEIN@SSSSTEEL.COM;
                                      MSTOCKSTILL@WINSTON.COM
                                      (COUNSEL)
      SCHMOLZ & BICKENBACH            CONTACT: CLEMENS ILLER                       TRADE                                                                     $87,617.00
12
      INTERNATIONAL                   PHONE: 1-630-682-3900                      VENDOR, AP
      365 VILLAGE DRIVE               ALLIE.WELLS@SCHMOLZBICKENBACH.US
      CAROL STREAM, IL 60188
      MARUBENI-ITOCHU                 CONTACT: YUKIO YAMADA                        TRADE                                                                     $87,573.97
13
      TUBULARS AMERICA INC.           PHONE: 1-281-368-7000                      VENDOR, AP
      750 TOWN & COUNTRY              DALEALBERT@MITUBE.COM;
      BLVD.,                          KOJIMATO@BENICHU.COM;
      SUITE 300                       SOHAMNAIK@MITUBE.COM;
      HOUSTON, TX 77024               MISHITANI@MITUBE.COM;
                                      KEN-SAKAI@MITUBE.COM
      A DEPENDABLE LOGISTICS,         CONTACT: RICHARD MADUBUNYI                   TRADE             C, U, D                                                 $76,607.50
14
      INC.                            PHONE: 1-281-350-5505                      VENDOR, AP
      22307 GOSLING ROAD              INFO@ADDSHOUSTON.COM
      SPRING, TX 77389
      SPECIALTY PIPE & TUBE           CONTACT: DEBBIE PARISH                       TRADE                                                                     $75,301.65
15
      P.O. BOX 890800                 PHONE: 1-330-505-8262                      VENDOR, AP
      CHARLOTTE, NC 28289-0800        RLENHART@SPECIALTYPIPE.COM




Official Form 204                            List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                    Page 2
                                 Case 20-12088-MFW                   Doc 1       Filed 09/09/20                Page 27 of 35



Name of creditor and complete         Name, telephone number, and email         Nature of the    Indicate if      Amount of unsecured claim
mailing address, including zip code   address of creditor contact               claim (for       claim is         If the claim is fully unsecured, fill in only unsecured
                                                                                example, trade   contingent,      claim amount. If claim is partially secured, fill in total
                                                                                debts, bank      unliquidated,    claim amount and deduction for value of collateral or
                                                                                loans,           or disputed      setoff to calculate unsecured claim.
                                                                                professional                      Total claim, if      Deduction for        Unsecured
                                                                                services, and                     partially            value of             claim
                                                                                government                        secured              collateral or
                                                                                contracts)                                             setoff
      TRANSPORTATION INSIGHT          CONTACT: RENNIE FAULKNER                     TRADE                                                                      $74,928.97
16
      310 MAIN AVENUE WAY SE          PHONE: 1-828-485-5000                      VENDOR, AP
      HICKORY, NC 28602               BA@T-INSIGHT.COM


      SPECIALTY HEAT TREAT INC        CONTACT: MATT MOORE                          TRADE                                                                      $73,207.70
17
      11307 W. LITTLE YORK            PHONE: 1-713-937-3101                      VENDOR, AP
      HOUSTON, TX 77041               SALES@SPECIALTYHEATTREAT.COM


      VALLOUREC USA CORP.             CONTACT: STUART COLE                         TRADE                                                                     $66,224.00
18
      1050 E RICHEY RD                PHONE: 1-713-479-3200                      VENDOR, AP
      HOUSTON, TX 77073               HECTOR.AREVALO@VALLOUREC.COM;
                                      ANELLINA.CARBONE@EXT.VALLOUREC.C
                                      OM
      ORACLE USA, INC.                CONTACT: SAFRA A. CATZ                       TRADE                                                                     $60,250.00
19
      500 ORACLE PKWY                 PHONE: 1-888-803-7414                      VENDOR, AP
      REDWOOD CITY, CA 94065          COLLECTIONS_US@ORACLE.COM


      PTSOLUTIONS                     CONTACT: JESSICA PETERS                      TRADE                                                                     $34,546.67
20
      8655 EAST EIGHT MILE            PHONE: 1-989-413-8169                      VENDOR, AP
      ROAD                            SALES@PTS-TOOLS.COM
      WARREN, MI 48089
      LONE STAR HEAT TREATING         CONTACT: SCOTT SIMMONS                       TRADE                                                                     $33,717.96
21    CORP                            PHONE: 1-713-672-6616                      VENDOR, AP
      3939 BLAFFER STREET             LSHTINFO@LSHT.COM
      HOUSTON, TX 77026
      MAGELLAN CORPORATION            CONTACT: KEITH WEISS                         TRADE                                                                     $33,164.45
22
      3250 SOLUTIONS CENTER           PHONE: 1-847-205-1155                      VENDOR, AP
      CHICAGO, IL 60677               INFO@E-MAGELLAN.COM


      EATON STEEL                     CONTACT: MARK CANDY                          TRADE                                                                     $33,080.00
23
      CORPORATION                     PHONE: 1-248-398-3434                      VENDOR, AP
      10221 CAPITAL STREET            ESBAR@EATONSTEEL.COM
      OAK PARK, MI 48237
      DSV ROAD, INC.                  CONTACT: CHIEF FINANCIAL OFFICER             TRADE                                                                     $28,500.00
24
      3525 EXCEL DRIVE                CHAD ATKINSON                              VENDOR, AP
      MEDFORD, OR 97504               PHONE: 1-541-773-3993
                                      INFO@CC.US.DSV.COM
      ESP SPECIALTY STEEL             CONTACT: DAVID LANDIS                        TRADE             C, U, D                                                 $24,273.28
25
      PRODUCTS                        PHONE: 1-281-760-0400                      VENDOR, AP
      7404 RAILHEAD LANE              MARKETING@ESPSTEEL.COM
      HOUSTON, TX 77086
      SIGMA TUBE & BAR                CONTACT: CHRISTOPHER FRIEND                  TRADE                                                                     $23,965.59
26
      363 N SAM HOUSTON               PHONE: 1-281-369-5525                      VENDOR, AP
      PKWY E                          SALES@SIGMATB.COM
      SUITE 770
      HOUSTON, TX 77060
      GROVES INDUSTRIAL               CONTACT: DAVID WHITLEY                       TRADE                                                                     $22,963.87
27
      SUPPLY                          PHONE: 1-713-675-4747                      VENDOR, AP
      4814 SOLUTION CENTER            FAX: 1-713-675-6924
      CHICAGO, IL 60677               DWHITLEY@GROVESINDUSTRIAL.COM




Official Form 204                            List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                    Page 3
                                 Case 20-12088-MFW                   Doc 1       Filed 09/09/20             Page 28 of 35



Name of creditor and complete         Name, telephone number, and email         Nature of the    Indicate if     Amount of unsecured claim
mailing address, including zip code   address of creditor contact               claim (for       claim is        If the claim is fully unsecured, fill in only unsecured
                                                                                example, trade   contingent,     claim amount. If claim is partially secured, fill in total
                                                                                debts, bank      unliquidated,   claim amount and deduction for value of collateral or
                                                                                loans,           or disputed     setoff to calculate unsecured claim.
                                                                                professional                     Total claim, if      Deduction for        Unsecured
                                                                                services, and                    partially            value of             claim
                                                                                government                       secured              collateral or
                                                                                contracts)                                            setoff
      BGH EDELSTAHLWERKE              CONTACT: FRANK HIPPENSTIEL                   TRADE                                                                    $20,182.64
28
      GMBH                            PHONE: XX-XXXXXXX                          VENDOR, AP
      AM STAHLWERK 1                  ANDREAS.SCHARF@BGH.DE
      FREITAL 01705
      GERMANY
      TDC INTEGRATED SERVICES         CONTACT: LASSE PILGAARD                      TRADE                                                                    $19,462.19
29
      210, 8507 112 ST NW             PHONE: 1-780-463-8923                      VENDOR, AP
      EDMONTON, AB T6G 2L7            OPERATIONS@TDCSI.COM
      CANADA
      SCOT FORGE COMPANY              CONTACT: JOHN CAIN                           TRADE                                                                    $19,344.00
30
      105 SCOT DR                     PHONE: 1-815-675-1000                      VENDOR, AP
      CLINTON, WI 53525               SALES@SCOTFORGE.COM




Official Form 204                            List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                   Page 4
                          Case 20-12088-MFW                     Doc 1          Filed 09/09/20          Page 29 of 35




Fill in this information to identify the case:

Debtor name:        Energy Alloys Holdings, LLC
United States Bankruptcy Court for the: District of Delaware
                                                                     (State)
Case number (If known):




Official Form 202
 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                               12/15


An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the
document, and any amendments of those documents. This form must state the individual’s position or relationship to the debtor,
the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING – Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C.
§§ 152, 1341, 1519, and 3571.


             Declaration and signature



    I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
    partnership; or another individual serving as a representative of the debtor in this case.
    I have examined the information in the documents checked below and I have a reasonable belief that the information is
    true and correct:
    ☐       Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
    ☐       Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    ☐       Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
    ☐       Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
    ☐       Schedule H: Codebtors (Official Form 206H)
    ☐       Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
    ☐       Amended Schedule ____
            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
    ☐       Other document that requires a declaration

    I declare under penalty of perjury that the foregoing is true and correct.


    Executed on 09/09/2020
                                                          /s/ Bryan Gaston
                                                          Signature of individual signing on behalf of debtor
                       MM / DD / YYYY
                                                          Bryan Gaston
                                                          Printed name

                                                          Chief Restructuring Officer
                                                          Position or relationship to debtor




Official Form 202                                 Declaration Under Penalty of Perjury for Non-Individual Debtors
               Case 20-12088-MFW                Doc 1         Filed 09/09/20         Page 30 of 35




                  IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE
_________________________________________
                                          )
In re:                                    )    Chapter 11
                                          )
Energy Alloys Holdings, LLC, et al.,1     )    Case No. 20-[●] ([●])
                                          )
              Debtors.                    )    (Joint Administration Requested)
                                          )
_________________________________________ )

             CONSOLIDATED STATEMENT OF CORPORATE OWNERSHIP

        Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,

Energy Alloys Holdings, LLC (“Energy Alloys”) and its affiliated debtors and debtors in

possession (the “Debtors”) respectfully represent as follows:

        •    Non-debtor Blackstone/GSO Capital Solutions Fund L.P. owns 74.05% of the equity
             interests in Energy Alloys. Non-debtor GSO CSOMF Energy Alloys, Inc. owns
             25.27% of the equity interests in Energy Alloys.

        •    Energy Alloys owns 100% of the equity interests in Energy Alloys, L.L.C.

        •    Energy Alloys, L.L.C. owns 100% of the equity interests in Energy Alloys Louisiana,
             LLC.

        •    Energy Alloys, L.L.C. owns 100% of the equity interests in Energy Alloys Canada
             Holding, L.L.C.

        •    Energy Alloys, L.L.C. owns 100% of the equity interests in Energy Alloys Services,
             L.L.C.

        •    Energy Alloys, L.L.C. owns 100% of the equity interests in Energy Alloys Cayman
             Holding, L.L.C.



1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Energy
Alloys Holdings, LLC (4144); Energy Alloys, L.L.C. (9944); Energy Alloys Louisiana, LLC (0623); Energy Alloys
Canada Holding, L.L.C. (0382); Energy Alloys Services, L.L.C. (4284); Energy Alloys Cayman Holding, L.L.C.
(3484); Energy Alloys Mexico Holding Co. - Majority, LLC (9165); Energy Alloys Mexico Holding Co. - Minority,
LLC (N/A). The mailing address for the Debtors is 9450 Pinecroft Drive, P.O. Box 8819, The Woodlands, TX
77380.



                                     Consolidated Statement of Corporate Ownership                        Page 1
      Case 20-12088-MFW           Doc 1         Filed 09/09/20         Page 31 of 35




•   Energy Alloys, L.L.C. owns 100% of the equity interests in Energy Alloys Mexico
    Holding Co. - Majority, LLC.

•   Energy Alloys, L.L.C. owns 100% of the equity interests in Energy Alloys Mexico
    Holding Co. - Minority, LLC.




                       Consolidated Statement of Corporate Ownership                   Page 2
                       Case 20-12088-MFW                    Doc 1          Filed 09/09/20           Page 32 of 35




Fill in this information to identify the case:

Debtor name: Energy Alloys Holdings, LLC
United States Bankruptcy Court for the: District of Delaware
                                                                 (State)
Case number (If known):




Official Form 202
 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                               12/15


An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the
document, and any amendments of those documents. This form must state the individual’s position or relationship to the debtor,
the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING – Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C.
§§ 152, 1341, 1519, and 3571.


             Declaration and signature



    I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
    partnership; or another individual serving as a representative of the debtor in this case.
    I have examined the information in the documents checked below and I have a reasonable belief that the information is
    true and correct:
    ☐       Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
    ☐       Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    ☐       Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
    ☐       Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
    ☐       Schedule H: Codebtors (Official Form 206H)
    ☐       Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
    ☐       Amended Schedule ____
    ☐       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
           Other document that requires a declaration Statement of Corporate Ownership

    I declare under penalty of perjury that the foregoing is true and correct.


    Executed on 09/09/2020
                                                       /s/ Bryan Gaston
                                                      Signature of individual signing on behalf of debtor
                    MM / DD / YYYY
                                                      Bryan Gaston
                                                      Printed name

                                                      Chief Restructuring Officer
                                                      Position or relationship to debtor




Official Form 202                        Declaration Under Penalty of Perjury for Non-Individual Debtors
                Case 20-12088-MFW              Doc 1          Filed 09/09/20    Page 33 of 35




                  IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE
_________________________________________
                                          )
In re:                                    )    Chapter 11
                                          )
Energy Alloys Holdings, LLC,              )    Case No. 20-[●] ([●])
                                          )
              Debtor.                     )    (Joint Administration Requested)
                                          )
_________________________________________ )

                                     LIST OF EQUITY HOLDERS1

         Pursuant to rule 1007(a)(3) of the Federal Rules of Bankruptcy Procedure, the following

identifies all holders having a direct ownership interest in the above-captioned debtor and debtor

in possession:

    Name and Last Known Address or                                                     Percentage of
                                                Kind/Class of Interest
        Place of Business of Holder                                                    Interests Held
     Blackstone/GSO Capital Solutions
                 Fund L.P.
        c/o GSO Capital Partners LP                 Limited Liability                    74.05%
         345 Park Avenue, Floor 31                  Company Interest            (57,704.05 Class B Units)
           New York, NY 10154
     Attn: D. Dwight Scott; Eric Nadan
     GSO CSOMF Energy Alloys, Inc.
        c/o GSO Capital Partners LP
                                                    Limited Liability                    25.27%
         345 Park Avenue, Floor 31
                                                    Company Interest            (19,690.79 Class B Units)
           New York, NY 10154
     Attn: D. Dwight Scott; Eric Nadan

            Thomas Slaughter
                                                    Limited Liability                      0.10%
          13107 Mission Valley
                                                    Company Interest                 (75 Class E Units)
          Houston, Texas 77069

              Gregg Taylor
                                                    Limited Liability                      0.06%
          912 Cumberland Trail
                                                    Company Interest                 (50 Class E Units)
          Mansfield, TX 76063


1
 This list serves as the disclosure required to be made by the debtor pursuant to rule 1007 of the Federal Rules of
Bankruptcy Procedure. All equity positions listed are as of the date of commencement of the chapter 11 case.


                                                List of Equity Holders                                      Page 1
           Case 20-12088-MFW          Doc 1         Filed 09/09/20   Page 34 of 35




          Kevin Burnett
                                          Limited Liability                   0.07%
      102 Player Oaks Place
                                          Company Interest              (51 Class E Units)
      Woodlands, TX 77382


                                          Limited Liability                  0.45%
Class E Units Reserved for Issuance
                                          Company Interest             (350 Class E Units)




                                      List of Equity Holders                                 Page 2
                          Case 20-12088-MFW                  Doc 1          Filed 09/09/20           Page 35 of 35




Fill in this information to identify the case:

Debtor name:        Energy Alloys Holdings, LLC
United States Bankruptcy Court for the: District of Delaware
                                                                  (State)
Case number (If known):




Official Form 202
 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                               12/15


An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the
document, and any amendments of those documents. This form must state the individual’s position or relationship to the debtor,
the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING – Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C.
§§ 152, 1341, 1519, and 3571.


             Declaration and signature



    I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
    partnership; or another individual serving as a representative of the debtor in this case.
    I have examined the information in the documents checked below and I have a reasonable belief that the information is
    true and correct:
    ☐       Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
    ☐       Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    ☐       Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
    ☐       Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
    ☐       Schedule H: Codebtors (Official Form 206H)
    ☐       Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
    ☐       Amended Schedule ____
    ☐       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
           Other document that requires a declaration List of Equity Holders

    I declare under penalty of perjury that the foregoing is true and correct.


    Executed on 09/09/2020
                                                        /s/ Bryan Gaston
                                                       Signature of individual signing on behalf of debtor
                      MM / DD / YYYY
                                                       Bryan Gaston
                                                       Printed name

                                                       Chief Restructuring Officer
                                                       Position or relationship to debtor




Official Form 202                         Declaration Under Penalty of Perjury for Non-Individual Debtors
